Case 18-13469-elf   Doc 75   Filed 08/04/20 Entered 08/04/20 13:06:07   Desc Main
                             Document Page 1 of 2
Case 18-13469-elf   Doc 75    Filed 08/04/20 Entered 08/04/20 13:06:07        Desc Main
                              Document Page 2 of 2




        8/3/2020                           /s/ LeRoy W. Etheridge, Esq. for
                                                                      NO OBJECTION
                                                                      *without prejudice to any
                              ORDER                                   trustee rights and remedies

                        4th           August
